Order, Supreme Court, New York County, entered on February 8, 1977, inter alia, denying the motion of defendant Mine Safety Appliances Co. for summary judgment, unanimously affirmed, without costs and without disbursements. The court at Special Term denied appellant’s motion for summary judgment based on the affirmative defense of the Statute of Limitations. Our affirmance indicates that such affirmative defense as respects the plaintiff widow will be tried along with the other issues. (Cf. Bannon v Bannon, 270 NY 484.) Concur—Kupferman, J. P., Capozzoli, Lane and Markewich, JJ.